Citation Nr: 0531869	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  96-20 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for skin disease to 
include as a chronic disability resulting from an undiagnosed 
illness.
 
3. Entitlement to service connection for chronic fatigue to 
include as a chronic disability resulting from an undiagnosed 
illness.

4. Entitlement to service connection for memory loss to 
include as a chronic disability resulting from an undiagnosed 
illness.

5. Entitlement to a higher rating for a right knee 
disability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1952 to September 1954.  He retired from the 
Texas Air National Guard in 1994.  He had other periods of 
active duty and active service, notably from October 1990 to 
December 1991 in Southwest Asia, from January 1992 to May 
1992, and from October 1993 to January 1994.  He is a Persian 
Gulf veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In November 2003, the Board remanded the case for additional 
development. As the requested development had been 
substantially completed on the issues decided, |no further 
action to ensure compliance with the remand directives is 
needed.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of service connection for hypertension is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. An undiagnosed illness manifested by signs and symptoms 
involving the skin is not shown, and skin disease is 
unrelated to service.

2. Neither an undiagnosed illness manifested by chronic 
fatigue, nor chronic fatigue syndrome is shown.

3. An undiagnosed illness manifested by memory loss is not 
shown. 

4. From January 27, 1994, to December 10, 2002, the residuals 
of a right knee meniscal tear with instability were not 
productive of moderate instability; from January 27, 1994, to 
June 17, 1996, there was limitation of flexion with 
functional loss due to pain.  

5. For the period from June 18, 1996, to December 11, 2002, 
right knee arthritis was established by X-ray with painful, 
noncompensable limitation of flexion. 

6. From March 1, 2004, the residuals of a total knee 
replacement are flexion to 85 degrees and extension to 0 
degrees without severe painful motion or severe weakness in 
the extremity. 


CONCLUSIONS OF LAW

1. Skin disease to include as an undiagnosed illness was not 
incurred or aggravated by service. 38 U.S.C.A. §§ 1110, 1117, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2. Chronic fatigue to include as an undiagnosed illness was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

3. Memory loss to include as an undiagnosed illness was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).



4. From January 27, 1994, to December 10, 2002, the criteria 
for a rating in excess of 10 percent for residuals of a 
meniscal tear of the right knee with instability under DC 
5257 had not been met; from January 27, 1994, to June 17, 
1996, the criteria for a separate 10 percent rating for 
residuals of a meniscal tear of the right knee with painful 
limitation of flexion under DC 5260 were met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260 (2005).

5. From June 18, 1996, to September 31, 1996, the criteria 
for a rating of 10 percent for right knee arthritis under DC 
5003 had been met; from June 18, 1996, to December 11, 2002, 
the criteria for a rating in excess of 10 percent for right 
knee arthritis had not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Codes 5003, 5010 (2005).

6. From March 1, 2004, the criteria for a rating in excess of 
30 percent for a total knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5055, 5260, 5261 (2005).

I. PROCEDURAL DUE PROCESS
A. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

1. Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  The Court also made it clear that 
where, as here, notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Pelegrini at 120; VAOPGCPREC 7-2004.  The Court also 
stated that the appellant does have the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 120.

The initial rating decision by the RO in 1995 occurred before 
the enactment of the VCAA in 2000.  The RO did subsequently 
notify the veteran of the VCAA by letters in May 2003 and May 
2004.  In the 2003 letter, the veteran was notified that the 
evidence needed to substantiate the claims of service 
connection was evidence of an injury or disease in service, 
or event causing an injury or disease, a current disability, 
and medical evidence of a relationship between a current 
disability and an injury, disease, or event in service.  In 
the 2004 letter, the veteran was notified of the evidence 
needed to substantiate the claim for increase, namely, 
evidence of an increase in disability. The veteran was also 
notified that VA would obtain service records, VA records and 
records of other Federal agencies and that VA would obtain 
any other records not in the custody of a Federal agency he 
identified with his authorization or he could submit the 
records.  In the July 2003 supplemental statement of the 
case, the veteran was notified of the provision of 38 C.F.R. 
§ 3.159, that the claimant provide any evidence in his 
possession that pertained to the claim. 

As for content of the VCAA notice, when issued, it 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice), and Pelegrini, supra.

As the timing of the VCAA notices came after the initial 
adjudication of the claims, the timing did not comply with 
the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims as he had the opportunity to submit additional 
argument and evidence, and to address the claims at a 
hearing, which he did.  For these reasons, the veteran has 
not been prejudiced by the timing of the VCAA notice and no 
further development is needed to ensure VCAA compliance.
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

2. Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. As the record does not indicate the 
existence of any additional evidence to substantiate the 
claims, the Board concludes that the duty-to-assist 
provisions of the VCAA have been met.

II. REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Principles Relating to Service Connection

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110.  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).

Signs or symptoms that may be manifestations of undiagnosed 
illness include skin, fatigue, and neurologic signs or 
symptoms, such as memory loss.  38 C.F.R. § 3.317(b).

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.317(d)(2).

A qualifying chronic disability also includes a medically 
unexplained chronic multi-symptom illness, such as chronic 
fatigue syndrome.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).

B. Service Connection 
1. Skin Disease 

The service medical records do not show treatment for skin 
symptoms or a finding of skin disease.  All of the service 
examinations, the most recent of which is dated in July 1992, 
show that the skin was clinically evaluated as normal.  All 
reports of medical history, the most recent of which is dated 
in November 1992, show that the veteran denied a history of 
skin disease.  

After service, on a VA Persian Gulf Protocol examination in 
December 1994, the veteran complained of a rash, but no skin 
rash was found.  

On VA examination in October 1996, the veteran reported that 
he had served in Kuwait and Saudi Arabia, downwind from oil 
fires during the Persian Gulf War. The impressions were 
folliculitis, due either to seborrheic dermatitis or tinea; 
actinic keratoses related both to sun exposure and probably 
the chemical carcinogens in the oil fire plume; actinic 
keratosis; seborrheic keratoses; and seborrheic or bacterial 
folliculitis, with a differential diagnosis of tinea capitis 
with folliculitis.  

On VA examination in October 1997, the pertinent findings 
were seborrheic dermatitis of the scalp and eczema of the 
hands. 

On VA examination in June 2003, the veteran reported that he 
developed a skin rash while in the Persian Gulf, and he 
complained of an intermittent rash since.  The pertinent 
findings were actinic keratoses and one lesion on the scalp.  
The pertinent diagnosis was skin condition with one active 
lesion.  

On VA examination in September 2004, the diagnoses were a 
history of chronic dermatitis of scalp, now resolved, and 
multiple actinic keratoses.   

a. Analysis 

Regarding service connection for a skin disorder on a direct 
basis, that is, other than due to an undiagnosed illness, in 
his statements and testimony, the veteran has stated that his 
skin problems began while he was in the Persian Gulf.  The 
service medical records contain no documentation of a skin 
condition of any kind. After service, a skin condition was 
first identified in 1996, and a chronic skin condition, 
variously diagnosed as dermatitis, eczema, and actinic 
keratosis, currently exists.

On the basis of the evidence of record, a skin condition was 
not affirmatively shown to have had inception during service 
either as a chronic disease, that is, by a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time of 
service, as no skin condition was identified during service, 
or on the basis of continuity of symptomatology, as there is 
no evidence of a recurrent, disabling skin rash and neither 
dermatitis, eczema, nor actinic keratosis has been identified 
as a rash. 

Regarding service connection as an undiagnosed illness, 
compensation to a Persian Gulf veteran is payable when a 
qualifying chronic disability cannot be attributed to any 
known clinical diagnosis. In this case, the skin condition 
has been attributed to known clinical diagnoses, that is, 
dermatitis, eczema, and actinic keratosis.  As the skin 
conditions that have been attributed to known clinical 
diagnoses, the presumption of service connection due to an 
undiagnosed illness does not apply. 38 C.F.R. § 3.317(a)(1).

For the reasons expressed, the Board concludes that the 
preponderance of the evidence is against the claim that the 
current skin condition, variously diagnosed, is related to 
service on a direct basis or as an undiagnosed illness. 38 
U.S.C.A. § 5107(b).

2. Chronic Fatigue

The service medical records do not show treatment for 
symptoms of fatigue or a finding of chronic fatigue.  All of 
the service examinations, the most recent of which is dated 
in 1992, do not contain a reference to fatigue by history or 
clinical finding.  

After service, on a VA Persian Gulf Protocol examination in 
December 1994, the veteran complained of fatigue.  The 
physical examination was negative. 

On VA examination in October 1996, the veteran complained of 
fatigue since 1992.  The general physical examination was 
unremarkable.  The diagnosis was chronic fatigue claimed by 
veteran secondary to Persian Gulf War assignment and the 
examiner deferred to the VA psychiatric report.  On VA 
psychiatric examination in October 1996, the impression was 
no psychiatric disease.  The examiner found no incapacity for 
work.  

On VA examination in October 1997, the veteran complained of 
chronic fatigue.  The examiner's impression was a chronic 
fatigue condition with some of the criteria for a chronic 
fatigue syndrome, but the exact disease is undiagnosed.  

Records of private physicians, RLJ, M.D., and JH, M.D., dated 
between 1999 and 2003, show that the veteran was treated for 
coronary artery disease, including a myocardial infarction.  
In October 2000, after a myocardial infarction, the veteran 
was back to mild exercise, walking almost one mile a day, and 
he was planning to go back to work part time. He did complain 
of mild fatigue and that he just did not have the energy that 
he did before.

On VA examination in June 2003, the veteran reported that he 
had been diagnosed with fatigue during service in the Persian 
Gulf, and that he had chronic fatigue since.  A neurological 
and psychiatric examination was completely noncontributory 
and negative.  The diagnosis was chronic fatigue. 

On a VA chronic fatigue syndrome examination in June 2003, 
the examiner expressed the opinion that the veteran's 
complaints of chronic fatigue were not due to any diagnosable 
illness, but were normal for the veteran's age.  The examiner 
stated that the general neurological and mentation assessment 
were normal and that chronic fatigue was not disabling.  The 
examiner noted that the veteran worked as a pilot instructor, 
as he had done for many years, and that he had no problem 
with the demands of teaching. 

On VA examination in September 2004, the examiner expressed 
the opinion that the veteran's symptoms of fatigue were no 
more than would be normally seen in a veteran of 70 years of 
age.    

b. Analysis 

Regarding service connection for chronic fatigue on a direct 
basis, that is, other than due to an undiagnosed illness, in 
his statements and testimony, the veteran has stated that he 
was treated for fatigue while he was in the Persian Gulf.  
The service medical records contain no documentation of a 
history or finding of fatigue.  After service, the veteran's 
complaint of fatigue was first identified in 1994.

On the basis of the evidence of record, chronic fatigue was 
not affirmatively shown to have had inception during service 
as chronic fatigue was not identified during service.  

As for continuity of symptomatology, the VA examiner in 
September 2004 expressed the opinion that the veteran's 
symptoms were no more than would be normally seen in one the 
veteran's age, which was consistent with the finding on VA 
chronic fatigue syndrome examination in June 2003, in which 
the examiner stated that the veteran's complaints of fatigue 
were normal for his age and not significantly disabling.  

As for the diagnosis in October 1996 of chronic fatigue 
claimed by veteran secondary to Persian Gulf War assignment, 
the examiner deferred to the VA psychiatric report, in which 
the examiner found no incapacity for work or chronic fatigue.  
As for the diagnosis of chronic fatigue on one VA examination 
in June 2003, the subsequent VA examinations in 2003 and 2004 
found no evidence of disabling chronic fatigue. 

On the basis of the evidence of record, the veteran does not 
have disabling chronic fatigue.  

Regarding service connection as an undiagnosed illness, in 
the absence of disabling chronic fatigue, the presumption of 
service connection due to an undiagnosed illness either as 
chronic fatigue or as chronic fatigue syndrome does not 
apply. 38 C.F.R. § 3.317(a)(1).

For these reasons, the preponderance of the evidence is 
against the claim on a direct basis or as an undiagnosed 
illness. 38 U.S.C.A. § 5107(b).  

3. Memory Loss

The service medical records do not show treatment for 
symptoms of memory loss or a finding of memory loss.  All of 
the service examinations, the most recent of which is dated 
in 1992, do not contain a reference to memory loss by history 
or clinical finding, and the veteran denied having memory 
loss.  

After service, on a VA Persian Gulf Protocol examination in 
December 1994, the veteran complained of memory loss.  The 
examination was negative. 

On VA examination in October 1996, the veteran complained of 
memory loss, particularly for recalling names of people and 
places.  The diagnosis was loss of 


memory claimed by veteran secondary to Persian Gulf War 
assignment, and the examiner deferred to the VA psychiatric 
report.  On VA psychiatric examination in October 1996, the 
veteran's memory was characterized as good.  

On VA neurological examination in October 1997, memory 
function was within normal limits.  The examiner stated that 
the veteran as able to recall events from his life and from 
American history without difficulty.  The examiner saw no 
serious memory problem.  The diagnosis was normal mental 
examination and no psychiatric illness. 

On VA examination in October 1997, the veteran complained of 
memory loss since 1993-1994, and that he could not remember, 
for example, names.  On examination, there was no evidence of 
neurological deficit.  The impression was some memory loss, 
exact etiology not known. 

On VA chronic fatigue syndrome examination in June 2003, the 
veteran complained of memory loss.  On examination, the 
veteran could do arithmetic equations.  The assessment was 
normal memory capabilities for the veteran's age and no 
disability.

On VA examination in September 2004, the neurological 
examination was normal.  

c. Analysis

Regarding service connection for memory loss on a direct 
basis, that is, other than due to an undiagnosed illness, the 
service medical records contain no documentation of a history 
or finding of memory loss.  After service, the veteran's 
complaint of memory loss was first documented in 1994...

On the basis of the evidence of record, memory loss was not 
affirmatively shown to have had inception during service as a 
chronic disability. 

As for continuity of symptomatology, the VA examiner in June 
2003 expressed the opinion that the veteran's symptoms were 
normal for his age and a disability related to memory loss 
was not found.  This is consistent with the October 1997 VA 
neurological examination in which memory function was within 
normal limits.  Although on one examination in October 1997, 
the impression was some memory loss of unknown etiology, no 
findings were reported to support the conclusion.  And in 
light of subsequent findings in 2003 of normal memory 
capability, the isolated finding of some memory loss, is less 
probative then the more recent evidence.  On the basis of the 
evidence of record, the veteran does not have disabling 
memory loss. 

Regarding service connection as an undiagnosed illness, in 
the absence of disabling memory loss, the presumption of 
service connection due to an undiagnosed illness does not 
apply. 38 C.F.R. § 3.317(a)(1).

For these reasons, the preponderance of the evidence is 
against the claim on a direct basis or as an undiagnosed 
illness. 38 U.S.C.A. § 5107(b).  

C. Rating the Knee 

The veteran is appealing the original assignment of a 
disability rating following the award of service connection.  
In such a case, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing the 
symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4.  

Normal extension and flexion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II. 

The service medical records show that in 1991 the veteran was 
treated for a right meniscal tear that included arthroscopic 
surgery.  

In August 1995, the RO granted service connection for 
residuals of meniscal tear of the right knee and assigned a 
zero percent rating.  The veteran then appealed the initial 
rating.  The RO subsequently increased the rating in several 
stages as follows: a 10 percent rating under DC 5257 was 
assigned, effective January 27, 1994; a separate 10 percent 
rating for arthritis under DC 5010 was assigned, effective 
from October 2, 1996, to December 11, 2002; and, a 30 percent 
rating under DC 5055 is currently in effect for residuals of 
a total knee replacement, effective March 1, 2004. 

1. Residuals of Meniscal Tear with Instability: January 27, 
1994, to December 10, 2002

For this period, the RO rated the knee under DC 5257, which 
provides a 10 percent rating for slight recurrent subluxation 
or lateral instability, and a 20 percent rating for moderate 
recurrent subluxation or lateral instability.

VA records, dated between 1996 and 2002, disclose that the 
veteran was treated for symptoms of pain and instability in 
1996 and in 1997.  In April 1996, moderate laxity was noted.  
A drawer test was negative, and a knee brace was recommended.  
In June 1996, there was mild increase in anterior-posterior 
testing.  An X-ray revealed degenerative joint disease. 

On VA examination in October 1996, the veteran complained of 
knee pain, swelling, and stiffness.  The veteran indicated 
that he wore a brace, and he stated that he could not walk 
long distances or run.  On examination, there was anterior 
instability in the right knee.  Knee flexion was normal.  An 
X-ray revealed degenerative joint disease with no change 
since June 1996.  The impression was right knee with 
secondary degenerative joint disease.  

On VA examination in October 1997, the veteran complained of 
right knee pain and weakness, and flare-ups.  Mild 
instability was noted.  Knee flexion was to 128 degrees with 
pain. The impression was degenerative joint disease.  

Records of RJH, M.D., dated from 1999 to 2002, disclose that 
a MRI in 1999 revealed the absence of a normal appearing 
medial meniscus.  In December 2002, the ligaments were 
stable. 

Records of RLJ, M.D., dated from 2000 and 2002, disclose that 
in August 2001 the pertinent findings were mild joint laxity 
with mildly positive anterior drawer sign. 

While there are conflicting findings that range from mild to 
moderate instability, reconciling the various reports into a 
consistent picture, the disability picture that emerges shows 
that the disability was not productive of moderate 
instability.  

As for evidence of limitation of flexion with pain, while the 
criteria for a compensable rating for limitation of flexion 
were not met under DC 5260, applying the DeLuca standard, 38 
C.F.R. §§ 4.40 and 4.45, and the provision of 38 C.F.R. 
§ 4.59, a separate 10 percent rating is assigned under DC 
5260 for painful limitation of flexion until June 18, 1996, 
when arthritis was established by X-ray evidence and 
separately rating painful flexion and arthritis is not 
permissible under 38 C.F.R. § 4.14, rating the same 
disability under various diagnoses.  

2. Right Knee Arthritis: October 2, 1996, to December 10, 
2002

Arthritis by X-ray was established by VA X-ray on June 18, 
1996.  Under 38 C.F.R. § 4.59 and VAOPGCPREC 9-98, arthritis 
established by X-ray and painful motion warrants a separate 
10 percent rating. 

The criteria for a rating higher than 10 percent based on 
limitation of motion and functional loss due to pain under DC 
5260 and DC 5261, applying the DeLuca standard, 38 C.F.R. §§ 
4.40 and 4.45, have not been met because limitation of motion 
and functional loss due to pain does not approximate the 
criteria for a compensable rating for limitation of flexion 
or extension.  



3. Total Knee Replacement: From March 1, 2004

Following a total knee replacement, the right knee disability 
is rated as 30 percent disabling under DC 5055.  The criteria 
for the next higher rating, 60 percent, are chronic residuals 
consisting of severely painful motion or severe weakness in 
the affected extremity.  

On VA examination in June 2003, the veteran complained of 
right knee pain that was minimal to moderate in severity.  He 
reported that he used an exercise bike 30 minutes a day. The 
pertinent findings were slight laxity with valgus compression 
and range of motion from 0 degrees to 120 degrees with mild 
discomfort. There was no fluid or tenderness.  .

On VA examinations in September 2004, the veteran stated that 
he had been doing reasonably well since his knee replacement.  
He reported reasonable pain relief, although he continued to 
have some pain, especially when using stairs.  He also 
reported some numbness around the knee joint.  On 
examination, flexion was to 85 degrees with pain and 
extension was to 0 degrees.  The cruciate and collateral 
ligaments appeared to be intact.  He could stand on his heels 
and toes, although he walked poorly.  The quadriceps strength 
was reasonable.  The Lachman's sign and McMurray's signs were 
negative.  The impressions were degenerative arthritis of the 
right knee and total knee replacement.  

On the basis of the evidence of record, chronic residuals, 
consisting of severely painful motion or severe weakness in 
the right extremity, has not been demonstrated.  The evidence 
shows that flexion is to 85 degrees with pain, which does not 
meet the criteria for a compensable rating for limitation of 
flexion under DC 5269, considering functional loss due pain 
and DeLuca, 38 C.F.R. §§ 4.40, 4.45.  In addition, extension 
is to 0 degrees, which is normal, and the ligaments are 
intact.  While there is some weakness in extensor hallucis 
longus muscle, the veteran was able to stand on his heels and 
toes.  Accordingly, the criteria for a rating higher 30 
percent under DC 5055 have not been met.  



ORDER

Service connection for skin disease to include as a chronic 
disability resulting from an undiagnosed illness is denied.
 
Service connection for chronic fatigue to include as a 
chronic disability resulting from an undiagnosed illness is 
denied.

Service connection for memory loss to include as a chronic 
disability resulting from an undiagnosed illness is denied.

From January 27, 1994, to December 10, 2002, a rating higher 
than 10 percent rating for residuals of a meniscal tear of 
the right knee with instability under DC 5257, is denied. 

From January 27, 1994, to June 17, 1996, a separate 10 
percent rating for residuals of a meniscal tear of the right 
knee with painful limitation of flexion under DC 5260, is 
granted, subject to the law and regulations, governing the 
award of a monetary benefit. 

From June 18, 1996, to October 1, 1996, a rating of 10 
percent for right knee arthritis under DC 5003 is granted, 
subject to the law and regulations, governing the award of a 
monetary benefit. 

From June 18, 1996, to December 10, 2002, a rating higher 
than 10 percent for right knee arthritis under DC 5003 is 
denied.  

From March 1, 2004, a rating higher than 30 percent for 
residuals of a total knee replacement is denied.  




REMAND

As the result of the September 2004 VA examination, the 
record raises the question of aggravation of preexisting 
hypertension.  

As the Board may consider only independent medical evidence 
to support its findings, the issue is REMANDED for the 
following action:

1. Arrange to have the veteran's file 
reviewed by the VA examiner, who 
conducted the examination in September 
2004 VA.  If the same examiner is  
unavailable, arrange the file to be 
reviewed by another VA physician.  The 
examiner is asked to express an opinion 
as to whether hypertension increased in 
severity, that is, a change in the 
underlying pathology beyond natural 
progression, during the veteran's periods 
of service from October 1990 to December 
1991, January 1992 to May 1992, or from 
October 1993 to January 1994. 

Again the examiner is asked to comment on 
the significance of blood pressure 
readings taken in conjunction with 
medical examinations to determine the 
veteran's fitness for military flying, 
none of which were conducted while the 
veteran was on active duty: April 7, 
1990: sitting, 130/90; recumbent, 140/90, 
standing, 132/100; April 8, 1990, 
sitting, 132/88, recumbent, 134/92; July 
8, 1991: sitting, 146/80; June 5, 1993, 
sitting, 150/110; and, blood pressure 
readings taken in November 1994 (184/100) 
and in April 1996 (173/100) and June 1996 
(165/95).  The relevant documents from 
1990 to 1993 are banded in the service 
department envelope, designated 1 of 2 in 
Volume I.  

2. After the above is completed, 
adjudicate the claim of service 
connection for hypertension.  If the 
benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


